                                                                           Page 1 of 2

                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

ROBERT EASLEY,
Inmate No. L11027,

      Plaintiff,

v.                                              CASE NO. 5:18cv200/MCR/EMT

JULIE JONES, et al.,

     Defendants.
___________________________/

                                   ORDER

      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated September 4, 2018. ECF No. 4. Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
                                                                        Page 2 of 2

      Accordingly, it is now ORDERED as follows:

      1.    The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

      2.    This cause is DISMISSED WITHOUT PREJUDICE.

      3.    Any pending motions are DENIED as moot.

      DONE AND ORDERED this 9th day of October 2018.




                                           s/   M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 5:18v200/MCR/EMT
